September 18, 1951


Hon. Homer Garrison, Jr., Director
Texas Department of Public Safety
Camp Mabry
Austin, Texas                  Opinion No. V-1285

                                  Re:   Interpretation of Senate BiII
                                        57. Acts 52nd Leg., R.S.
                                        1951, relating to the gross’
                                        weight of commercial    ve-
Dear Sir:                               hicles.

            Your request for an opinion reads in part as follows:

           “Senate Bill 57, Acts 52nd Legislature, Regular
    Session, 1951, relating to the gross weight of commer-
    cial motor vehicles provides that no axle shall carry a
    load in excess of 18,000 pounds. The Act defines an axle
    load as ‘the total load transmitted to the road by all
    wheels whose centers may be included between two par-
    allel tFkrXv’arsevertics1 Plkie~s,.fonty ihohes apart, exe. -
    tending across the full width of the vehicle.’ The Act
    then provides a table limiting the maximum load in
    pounds carried on any group of axles and this table is
    based upon the distance in feet between the extremes
    ~of any group of axles.

           “It is further provided in the Act that the total
    gross weight concentrated on the highway surface from
    any tandem axle group shall not exceed 32,000 pounds
    for each such tandem axle group and then proceeds to
    define a tandem axle group to be ‘two or more axles
    spaced forty inches or more apart from center to cen-
    ter having at least one common point of weight suspen-
    sion.’

          “In connection with the above Act we desire your
    opinion on the following questions:
Hon. Homer Garrison,      Jr., page 2   (V-1285)



           “1. Under Senate Bill 57, what would be the max-
    imum gross weight allowed a combination of vehicles con-
    sisting of a single driving axle truck-tractor and tandem
    axle semi-trailer   wherein it is thirty-seven feet from the
    front truck axle (Axle “A”) to the extreme axle (Axle “D”)
    of the tandem axle group (Axles ‘C” and “D”), and is
    twenty feet from the rear truck-tractor driving axle (Axle
    “B”) to the extreme axle of the tandem axle group (Axle
     *D”). The axles of the tandem axle group (Axles “C” and
     “D”) on the frailer are spaced four feet apart..

           “2. What.is the legal maximum weight allowance for
    semi-trailer  axles spaced four feet apart with no common
    point of weight suspension.

           “3. What is the maximum legal gross weight al-
    lowed under Senate Bill 57 for a tandem truck used to
    transport ready mixed cement wherein the distance in
    feet between the extreme axles is twelve feet.

          ‘4. What is the legal maximum gross weight allowed
    under Senate Bill 57 on a group of axles formed on a truck-
    tract& by the use of a ‘jeep assembly.‘”

            Article 827a. Section 5. Vernon’s Penal Code. as amended
by Senate Bill 57. Acts 52nd Leg., 1951. ch. 146. p. 248, provides in
part as follows:

            “Section 5. Except as otherwise provided by law,
    no commercial motor vehicle, truck-tractor,     trailer or
    semi-trailer,   nor combination of such vehicles, shall be
    operated over, on, or upon the public highways outside
    the limits of an incorporated city or town, where the to-
    tal, weight on a s$ngle axle or any group of axles exceeds
    the weight limitations adopted April 1, 1846. by the “Amer-
    ican Association of State Highway Officials,” set forth be-
    low in subsections (a) and (b):

          “(a) Permissible   Loads -- No axle shall carry a
    load in excess of eighteen thousand (18,000) pounds.
          a
              .   .   .


           “(b) No group of axles shall carry a load in pounds
    in excess of the ,value given in the following table corres-
.   .




        Hon. Homer Garrison,        Jr., page 3   (V-1285)



               ponding to the. distance in feet between the extreme axles
               of the group, measured longitudinally to the nearest foot:

                “Distance in feet                 Maximum load in
               between the ex-                    pounds carried on
               tremes of any                      any group of axles
               group of axles

                4                                   32,000
                                                    32,000
                2                                   32,000
                7                                   32,000
                                                    32.610
             9”                                     33,580
           10                                       34.550
           11                                       35.510
           i2                                       36,470
           13                                       37.420
           14                                       38.360
                                                    39,300
            :z                                      40,230
           17                                       41,160
           18                                       42.080
           19                                       42,990
           20                                       43.900
           21                                       44,800
                                                    45,700
           z                                        46.590
                                                    47,470
          z                                         48.350
          26                                        49,220
          27                                        50,090
                                                    50,950
          2”;       1                               51,800
          30                                        52,650
          31                                        y”o
          32
          33                                        55: 160
                                                    55,980
          :;                                        56,800
          36                                        57,610
          37                                        58,420
                                                    58,420
          :;                                        58.420
          40                                        58,420
          41                                        58.420
Hon. Homer Garrison.   Jr.. page 4    (V-1285)



           “The weights set forth in column two of the above
    table shall constitute the maximum permissible gross
    weight for any such vehicle or combination of such ve-
    hicles.”

           The act does not define ‘“group of axles” or “axles of the
group.” We must therefore first ascertain what constitutes the
“group of axles” to be used in determining the maximum gross
weight allowed for any motor vehicle or combination of vehicles
traversing the highways of this State outside the corporate limits
of any incorporated city or town.

          In order that our discussion of the question may be
more clearly understood, we have reproduced below a photograph
of the combination of motor vehicles accompanying the request.




           It is contended by some interested parties that by the
use of the language “no group of axles shall carry a load in excess
of the value given in the . . . table corresponding to the distance in
feet between the extreme axles of the group” the Legislature in-
tended in the above example to group the axles as follows:      “A” to
Hon. Homer Garrison,    Jr., page 5    (V-1285)



“B”, “A” to “D”, “B” to “D”, and “C” to “D”. Thus, it is said that
the weights given in the table for the corresponding distances in feet
between each of these axle groups is the maximum gross weight per-
missible on any such axle group. In other words, applying the dis-
tances given above to the table, the total gross weight permissible
on the axle group “B” to “D” would be 43,900 pounds, and on the axle
group “A” to “D ” it would be 58,420 pounds. Under this theory, an
operator of a motor vehicle or combination of motor vehicles would
be in violation of the gross load limit if the gross weight on any one
group of axles was in excess of that shown by the table.

            There is authority for this contention. The Supreme Court
of Iowa in the recent case of State v. Balsley, 48 N.W.2d 287 (Iowa
Sup. June 5, 1951) held under the Iowa act’ providing for “distance in
feet between the extremes of any group of axles or the extreme axles
of the vehicle or combination” that axles “B”, “C”, and “D” together
constitute a group of axles and that “consideration can and must be
given to the distance between the extreme axles of this particular
group and the weight that was on them.” The Attorney General9
Nebraska reached a like result in an opinion dated May 13, 1949.

           On the other hand, the Attorney General of vming,     con-
struing a statute similar to those in Iowa and Nebraska, in an opin-
ion dated July 22, 1950, concluded that the meaning intended by the
Legislature in using the terms “axles of the group” and “group of
axles” was that “all axles under a vehicle should be considered as
a group.” It was further said that the distance to be measured in


       l/ The Iowa act, Sec. 321.463, Iowa Code (1950), provides:   “No
grouiiof axles of any vehicle, or any combination of vehicles, shall
carry-a load in pounds in excess of the value given in the . , . table
corresponding to the distance in feet between the extreme axles of
the group,measured longitudinally to the nearestfoot.”
      2/ The Nebraska act, Section~39-722. Neb. Rev. Stat. (Supp.
1949r provides: “No group of axles shall carry a load in pounds in
excess-of the maximum loads given in the . . . table corresponding
to the distance in feet between the extreme axles of the .group. meas-
ured longitudinally to the nearest foot.”
      3/ The Wyoming act, Ch. 87, Wyo. Laws. 1949. provides ” . . .
no vehicle or combination of vehicles shall be operated on the high-
ways where the total gross weight, with load, exceeds that given by
the . . . table, corresponding to the distance in feet between the ex-
treme axles of the group measured longitudinally to the nearest
foot.*
.   .




        Hon. Homer Garrison,    Jr.., page 6   (V-1285)



        order properly to apply the table or formula4 was “the distance
        from the extreme front axle of the vehicle to the extreme rear
        axle of the vehicle without regard to the number of axles that
        mightintervene between such front and rear axle.”

                    Thus, there has been a division of opinion as to the con-
        struction to be placed upon the term “group of axles” even though
        the statutes construed are similar, each being modeled in part on
        the uniform act suggested by the American Association of State
        Highway Officials, as is Senate Bill 57. However, in determining
        the construction’to be placed upon the Texas act it is necessary
        to consider une very important difference between Senate Bill 57
        and the statutes of the other States. Immediately following the
        statutory weight formula it is provided:

                   “The weights set forth in column two of the above
            table shall constitute the maximum permissible gross
            we>                                                    -
            hicles. “-I (J&mphasis added throughout.)
                                                                     .
                   The above provision must be construed in connection with
        that portion of the act immediately preceding the statutory weight
        formula wherein it is provided:

                   “No group of axles shall carry a load in pounds
            in excess gf the value given in the followmg table cor-
            responding to the distance in feet between the extreme
            axles of the group, measured longihidmally to the near-
            est foot.”

                   It is thus to be observed that this portion of the act deals
        with a “load in pounds” in relation to a “group of axles,” while that
        portion of the actimmediatelyfollowing     the weight formula desig-
        nates the.weights &tf’nrtb in the table as the “maximum . . . gross
        weight” for the “vehicle or combination of . . . vehicles.” sunless
        the second provision is explanatory of the meaning which the Legis-
        lature intended to attach to the first provision, the two provisions


             4/ The statutory tables of distances and weights in Iowa, Ne-
        bra&a, Wyoming. and Texas are the same.
             5/ This provision is neither included in the uniform act sug-
        gest&d by the American Association of State Highway Officials nor
        the acts of the several States whose acts have been modeled after
        the suggested uniform act.
,   .




    Hon. Homer Garrison,    Jr., page 7    (V-1285)



    prescribe conflicting methods for determining maximum permis-
    sible gross load. In keeping with the rule of statutory construc-
    tion that all parts of a statute will be harmonized, if possible, so
    as to.give effect to every provision in the act, we think it is obvious
    that the Legislature, by the insertion of the provision relating to the
    maximum gross weight for a vehicle or combination of vehicles, in-
    tended that all axles under a vehicle or combinationof vehicles be
    considered as, the “group” without regard to intervening axles. Other-
    wise, we must attribute to the Legislature the doing of a meaningless
    and useless thing-in expressly providing in the act that the weights
    given in the table should constitute the maximum permissible gross
    weight for a vehicle.     This we should not do. Southwestern Gas &
    Electric Co. v. State, 190 S.W.Zd 132 (Tex. Civ. App. 1945), atfirmed
    145 Tex. 24, 193 S . W. 2 d 675 (1946).

                But assuming that this is not the proper construction to be
    given this last provision and further assuming that the arrangement
    of axles in the above example results in more than one group of axles, 6
    then obviously the two paragraphs are in conflict and we must therefore
    determine which of the two provisions should prevail. If the provision
    which deals with “group of axles ” is to prevail, then undoubtedly the
    r,ule announced by the Iowa Supreme Court in State v. Balsley, supra,
    should be applied. On the other hand, if the provision of the actrelat-
    in&to permissible weights for “vehicles” and “combination of vehicles”
    is controlling, then the total permissible gross weight for the vehicle
    or combination of vehicles would be determined by the figure set out
    in the table corresponding to the distance from the extreme front axle
    to the extreme   rear axle without regard to intervening axles.

                In considering conflicting provisions in a statute, the primary
    object is, to ascertain the legislative intent. In accordance with the
    principle that the last expression of the legislative will is the law, the
    prevailing view is that, in case of conflicting provisions in the same act,
    the last provision in order of arrangement prevails.     United States v.
    Updike, 25 F.2d 746 (D. Neb. 1928), affirmed 281 U.S. mUI;           tireat
    wrn        Rye. v. United States, 155 Fkd. 945 (C.C.A. 8th 1907). afffi-


         6/ Suchgrouping of axles accords with the interpretation which
    the Highway Research Board has placed on~that part of the act provid-
    ing that “no group of axles shall carry a load in pounds in excess of
    the value given in the . . . table:” See Bulletin No. 26, Highway Re-
    search Board, Washington, D.C., July 1950, p. 11. See also, “Policy
    Concerning Maximum Dimensions, Weights and Speeds of Motor Ve-
    hicles” adopted by American Association of State Highway Gfficials on
    April 1. 1946.
.     .




    Hon. Homer Garrison,        Jr., page 8    (V-1285)



    208 U.S. 452 (1908); State v. Burchfield Bros., 211 Ala. 30, 99 So. 198
    (1924); Spreckels v. Graham, 194 C 1 516 228 Pac. 1040 (1924); Lamar
    v. Allen;T(TS Ga.m3         S . E . 958 (l”s104 N.E. 759 (19i4); People ex rel. Barnes v. Warden of \Rorkhouse,
    127’Misc. 224, 215 N.Y.S.v925)*             State v. Industrial tommission of
    Ohio, 105 Ohio St. 103, 136 N.E. 894 (T9 j Packer v. Sunbury & E . R Y*r
    m.      211 (1852); 59 C.J. 999, Statutes, Se:. 596.

               Texas has followed the above rule. Parshall v. State, 62
    Tex. Grim. 177, 138 S.W. 759, 767 (1911); Stevens V. State, ?B-%x. Crim.
    565, 159 S.W. ‘05 (1913), In the Stevens case,
                                              -theaid:
                   ” 0 . . Where there is [a] . , . conflict between dif-
            ferent sections or parts of the same statute, the last
            words stand . . .; that is, the part of a statute later in
            position in the same act or section is deemed later in
            time and prevails over repugnant’parts occurring before,
            though enacted and to take effect at the same time. . . .‘W

               Applying the above rules of construction to the question un-
    der consideration, it follows that controlling effect must be given to
    the provisions of the act wherein it is provided that the weights set
    forth in the table “shall constitute the maximum permissible gross
    weight for any such vehicle or combination of such vehicles.”

                It follows from the above that the distance to be measured in
    order  properly’to appiy the statutory table in our example is from the
    extreme front axle (Axle “A”) to the rear semi-trailer    tandem axle _
    (Axle “D”). This construction accords with the declared legislative
    intent to raise the permissible gross weight of commercial     motor ve-
    hicles r combinations thereof, including the load thereon, from 48,000
    pounds s to 58,420 pounds.8 To hold otherwise would in many instances
    actually thwart such legislative intent.

              Moreover, the construction we have placed on the act is in
    accord with the departmenta interpretation placed thdreon by the
    Texas Highway Department. 4


          7/ Acts 49th Leg., 1945, ch. 162. p. 218.
         g/ See:.$he title and Section 2 of Senate Bill 57. Acts 52nd Leg.,
    1951,Th. 146. p. 248.
          9/ The instructions for registration purposes issued by the Texas
    Highly    Department. Motor Vehicle Division, interpret the “distance
    in feetbetween the extremes of any group of axles” to mean from the
    extreme front axle of the vehicle to the extreme rear axle of the ve-
    hicle or combination.
Hon. Homer Garrison,    Jr., page .9. :.   (V-1285)      ,



             What we have said above with reference to the maximum
permissible gross weight of a vehicle or combination of vehicles
under the statutory table of weights and distances is subject to cer-
tain specific restrictions and limitations contained in the act. In
the first place, it is expressly provided that “no axle shall carry a
load in excess of eighteen thousand (18,000) pounds.” Secondly, no
vehicle using high-pressure     tires shall have a greater weight “than
six hundred (600) pounds per inch width of tire upon any wheel con-
centrated upon the surface of the highway,“’ and no vehicle using low-
pressure tires shall have a greater weight “than six hundred and
fifty (650) pounds per inch width of tire upon any wheel concentrated
upon the surface of the highway.” Thirdly, no wheel shall carry a
load in excess of eight thousand (8,000) pounds on high-pressure
tires and nine thousand (9,000) pounds on low-pressure tires. Fourth-
ly, “the total groes weight concentrated on the highway surface from
zn:sndeem axle group shall not exceed thirty-two thousand (32,000)
        .   A tandem wle group is defined “to be two or more axles
spaced forty (40) inches or more apart from center to center having
at least one common point of weight suspension,”

            From the above we answer your first question as follows:
In measuring the distance between the “extramen of any group of
axles” in order to apply the rtatutory table of weights it is proper
to measure from the extreme    front axle of the vehicle to the ex-
treme  rear axle of the vehicle or combination of vehicles without
regard to the number of axles that might intervene between such
front and rear axle. Thus, a combination of vehicles eonsMing of
a truck-tractor and tandem axle semi-trailer wherein it is thirty-
seven (37) feet from the front truck axle (Axle *A”) to the extreme
rear axle of the tandem axle group (Axle “D”) is permitted to have
a maximum gram weight of 58,420 pounds, subject to the limita-
tionr snd rcrtrictionr provided for in the act with respect to high
and low pressure tires, dngle axle loads, wheel loads, and tandem
urle loads.

            By your second question you inquire as to the maximum
weight allowance for two semi-trailer   axles rpaced four feet apart
with no common point of weight rurpenrion. Ao the two axles do
not have a common point of weight ruspenaion, they cannot come
within the definition of a tandem axle group. Such axles are map-
arab   and apart one from the other, and therefore come within that
provision of the act wherein it is provided that *no axle shall carry
a load in excess of eighteen thousand (18,000) pounds.* You are
therefore advised that each such semi-trailer   axle may carry a
load not to axceed eighteen thousand (18,000) pounds, subject to tht
limitations and restrictions with respect to low pressure tire8 and
wheel loads.
* ,.    .




       Hon. Homer Garrison,    Jr., page 10    (V-1285)



                  In your third question you present for determination the
       maximum gross weight allowed for a ~~d~~ truck used to transport
       ready mixed concrete wherein the diShCS      between   the extreme
       axles is twelve (12) feet. We as6ume that the type’of truck inquired
       about is used exclusively to tranoport ma+-mix       concrete.

                  Under the statutory table of distances and weights the
       maximum permissible I(* --SS
                                  _.  weight for any type of motor vehicle
                                           ---+cide the’corporate limits of
       operated over ~tl# public highways olrUo--
       any incorporated city or town wherein it is twelve (12) feet between
       the extremes of its axles is 36,470 pounds. It is true that the act
       provides that-‘yehicles used exclusively to tranoport rea
       cement for the next two (2) years after the effective date lVz%is
       act may be operated with a ,tandem axle load of thirty-six thousand
       (36,000) pounds” if the owner complies with certain conditions.11
       This is an exception to the 32,000 pound limit an other tandem
       axle groups. It in no way extends the maximum permissible gross
       weight allowed a vehicle under the table of distances and weights.
       All the proviso does is to allow an increase in the permissible
       weight on the tandem axle group of a vehicle used exclusively to
       transport ready-mix concrete, and it does no-y           or otherwise
       change the weight6 set out in the statutory table.

                   your fourth6question relates to the use of a “jeep assem-
       bly” in connection with an ordinary truck-tractor.    As explained by
       you, a ‘jeep,assembly”   is a piece of equipment consisting of an axle,
       dual tires, and frame assembly which is connected to the truck-tractor
       by the use of a king pin attached to the ‘fifth wheel.” Thus connected,
       it has the effect of making a tandem truck-tractor out of what was
       previously a single rear axle truck-tractor.    We assume from the
       descriptiontbat when the “jeep assembly” is connected to the fifth
       wheel of the truck-tractor that it results in the two axles being spaced
       forty (40) inches or more apart from canter to center, and is so con-
       nected as to give at least Yone common point .ofweight,suspension.”
       Based upon this assumption, the use of the jeep assembly ~results in
       forming a “tandem axle group.” and by the express provisions of the
       act the total gross weight concentrated on the highway surface from
       “any tandem axle group” shall not exceed thirty-two thousand (32,000)
       pounds.


            lO/ Senate Bill 57, Actr~52nd L,eg.,;l951, ch. 146, p. 248, became
       effecFve September 7,~1951.
            11/ The owner of such vehicle must first file with the State High-
       wayDepartment a surety~bond in the sum of $lO,OOO.OOfor eachve-
       hicle operated.
.   I




        Hon. Homer Garrison,    Jr., page 11      (V-1285)



                                 SUMMARY

                    Under S.B. 57, Acts 52nd Leg., 1951, ch. 146. p. 248
              (Art. 827a. Sec. 5, V.P.C.), the distance to be measured in
             applying the table of distances and weights in order to ar-
             rive &the maximum permissible gross weight of a vehicle
             or combination of vehicles is from the extreme front axle
             of the vehicle to the extreme rear axle of the vehicle or
             combination without regard to intervening axles. The max-
             imum permissible gross weight allowed under the table of
             weights is subject to the restrictions contained in the act
             with respect to single axle loads, tandem axle loads, single
             wheel loads, and loads transmitted to the highway surface
             through use of high and low pressure tires.

                    The provision allowing a tandem axle load of 36,000
             pounds for vehicles used exclusively to transport ready-
             mix concrete for two years after the effective date of Sen-
             ate Bill 57 merely increases from 32,000 pounds to 36,000
             pounds the permis~sible tandem axle load for such vehicles,
             but does not qualify or otherwise change the maximum
             gross weight prescribed for these vehicles in the statutory
             table.

                    The total gross weight authorized to be concentrated
             on ~-the highway surface by any one tandem axle group
             formed by the use of a “jeep assembly” is 32,000 pounds.

                                           Yours very,truly..

                                               PRICE DANIEL
                                               Attorney General

        APPROVED:

         Everett Hutchinson
        ‘Executive Assistant
                                               B-A.
                                                Charles
                                                                v-
                                                          D. Mathews
                                                 First Assistant
        Price Daniel
        Attorney General


        CDM:b